Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10780199. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and constitutes a species of the instant invention. Patented claims 1, 20 and 21 recites a method of applying the coating which is similar and more specific than instant claim 1. Patented claim 18 recites the blend which is similar to instant claims 2-3. Patented claims 3-6 recites the blend which is similar to instant claims 5-13. Patented claims 7-9 recites the blend which is similar to instant claims 14-18. Patented claim 15 recites the blend which is similar to instant claims 19. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8377559. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and constitutes a species of the instant invention. The patented claim 1 recites all the limitations of claim 2 and further recites the formation of an interpenetrating network. Claims 2-8 are all recited in claims 3-19 of the instant claims. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claim 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8053030. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and constitutes a species of the instant invention. Patented claims 1, 5 and 6 recites a method of applying the coating which is similar and more specific than instant claim 1. Patented claim 2-11 recites the blend which is similar to instant claims 8-18. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen (WO 2004/056909 with International Publication date of 8 July 2004, for convenience references will refer to Nielsen US PGPub 2006/0251694).
Regarding claim 2, Nielsen discloses a catheter ([0003]) comprising a catheter shaft ([0003], catheters have shafts) having a surface (surface of catheter), the surface comprising a blend of a water- swellable polymer ([0033, Pebax is water swellable) and a separate non-water-swellable polymer ([0033]); and, a crosslinked hydrophilic coating disposed directly on the surface ([0040]).
Nielsen does not necessarily disclose wherein the crosslinked hydrophilic coating is physically entangled with the water- swellable portion of the substrate surface which anchors the crosslinked hydrophilic coating to the substrate without forming covalent bonds with the surface.
Cross-linking requires the entanglement of the polymers in order to form bonds that connect the polymers. Cross-linking necessitates that the polymers become entangled and form bonds on a molecular scale. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to know that the cross-linking of the polymers would entangle the polymers on a molecular level to bond the polymers together forming said lubricious coating without forming covalent bonds since Nielsen discloses the use of suitable materials that would not form covalent bonds ([0038-0040]).
Regarding claims 3-4, Nielsen discloses the polymer blend may be any composition ([0037]) but does not specifically disclose the water-swellable polymer comprises a minority or less than 50% of the blend.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired polymer composition for the purpose of achieving desired material properties. The composition is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Nielsen teaches that in order for the substrate and coating to behave as desired ([0017]), the materials can be of a mixture to attain the desired coating ([0037]); therefore, the parameter has a direct effect in the behavior of the coating, thus being a result effective variable. 
Regarding claims 8-13, Nielsen does disclose the water swellable polymer comprises block copolymer ([0033]), the block copolymer is selected from the group consisting of water-swellable polyamide-based copolymers, water- swellable polyester-based copolymers, water-swellable urethane-based copolymers, and mixtures thereof ([0077]), the block copolymer comprised of a rigid and flexible block ([0033, Pebax), wherein the rigid block is selected from the group consisting of polyamide blocks, polyester blocks, and polyurethane blocks, wherein the flexible block is selected form the group consisting of flexible polyethylene oxide blocks, flexible poly-N-vinyl lactam blocks such as flexible polyvinylpyrrolidone blocks, flexible polyalcohol blocks, and flexible polyacid blocks ([0033]), wherein the block copolymer is a polyether/polyamide block copolymer ([0077], [0033]).
Regarding claim 14-16, Nielsen discloses wherein the hydrophilic coating comprises a water-soluble polymer, wherein the water soluble polymer is selected from the group consisting of polyacrylic acids, acrylic acid copolymers, poly-N- vinyl lactams, polyvinylalcohols, polyvinylalcohol copolymers, and mixtures thereof, wherein the poly-N-vinyl lactam comprises polyvinylpyrollidone ([0037)).
Regarding claims 17-18, Nielsen does not disclose wherein the hydrophilic coating comprises a water -soluble monomer ([0037]), wherein the water-soluble monomer is selected from the group consisting of vinyl alcohols, vinylpyrollidones, acrylamides, methacrylates, acrylic acids, and mixtures thereof ([0037]).
Regarding claim 19, Nielsen discloses there is no primer layer between the surface of the catheter shaft and the hydrophilic coating ([0033], not all embodiments use primer).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen in view of Walker (US 4994047).
Regarding claims 5-6, Nielsen does not disclose the catheter comprises an outer first layer and an inner second layer, wherein the first layer comprises the polymer blend, the second layer comprising a non water-swellable polymer.
Walker further teaches a coextruded tube (col 9, lines 17-19) having a first outer layer (12), second inner layer (14, figure 1) and the first layer is the uncoated surface being made of hydrophilic material water-swellable material (col 3, lines 4-10), which Nielsen already discloses can be a blend as set forth above, the second layer comprising a non water-swellable polymer (col 3, lines 4-15, col 5, lines 35-40).
Walker uses layers of non-water swellable and water-swellable polymers to lubricate the medical device (col 2, lines 5-12). Further Nielsen already contemplates use of water swellable material ([0057]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Nielsen with the catheter layers of Walker in order to create a lubricating layer on a medical device.
Regarding claim 7, Nielsen discloses the only layer which equates to an inner surface would be the polymer blend ([0037]) when combined with the outer layer of Walker.
Walker uses layers of non-water swellable and water-swellable polymers to lubricate the medical device (col 2, lines 5-12). Further Nielsen already contemplates use of water swellable material ([0057]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Nielsen with the catheter layers of Walker in order to create a lubricating layer on a medical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781